ORDER
PER CURIAM.
Nicholas Vitale (Vitale) appeals the final award of the Labor and Industrial Relations Commission (Commission) denying Vitale unemployment benefits. On appeal, Vitale argues the Commission erred in finding that Vitale quit his employment without good cause attributable to his work or to his employer, Garvi’s Grill, Inc. (Garvi’s). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, *438setting forth the reasons for this order pursuant to Rule 84.16(b).